            Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 LAUREN FONSECA
                                                     CASE NO.: __________________
                    Plaintiff,
                                                     COMPLAINT
        -against-
                                                     DEMAND FOR JURY TRIAL
 SLACK TECHNOLOGIES, INC.,
 STEWART BUTTERFIELD, ANDREW
 BRACCIA, EDITH COOPER, SARAH
 FRIAR, SHEILA JORDAN, MIKE
 MCNAMARA, JOHN O’FARRELL, and
 GRAHAM SMITH,

                     Defendants.


       Plaintiff Lauren Fonseca (“Plaintiff”), by and through her attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                   NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Slack Technologies, Inc. (“Slack” or

the “Company”) and members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Slack, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a) respectively, United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and for breaching their fiduciary duty of candor.

Plaintiff’s claims arise in connection with the proposed merger between the Company and

Salesforce.com, Inc. (“Salesforce”) and its subsidiaries (“Proposed Transaction”).

       2.      On October 1, 2020, Slack entered into an Agreement and Plan of Merger by and



                                                1
            Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 2 of 17




among (i) the Company, (ii) Salesforce, (iii) Skyline Strategies I Inc. (“Merger Sub I”), and (iv)

Skyline Strategies II LLC (“Merger Sub II”) (the “Merger Agreement”). Pursuant to the Merger

Agreement, shareholders of Slack common stock will receive 0.0776 shares of Salesforce

common stock and the right to receive $26.79 in cash, without interest (the “Merger

Consideration”).

       3.      On December 23, 2020, in order to convince Slack’s public common stockholders

to vote in favor of the merger, the Board authorized the filing of a materially incomplete and

misleading Form S-4 Registration Statement Definitive Registration Statement (the “Registration

Statement”) with the SEC. The Registration Statement contains material omissions concerning: (i)

the financial projections for Slack, and (ii) the valuation analyses performed by the Company’s

financial advisors, Qatalyst Partners LP (“Qatalyst”) and Goldman Sachs & Co. LLC (“Goldman

Sachs”).

       4.      The shareholder vote will be scheduled in the coming weeks as the merger is

expected to close prior to August 1, 2021 after which date terms to the Merger Agreement are

subject to change (the “Shareholder Vote”). It is imperative that the material information that has

been omitted from the Registration Statement is disclosed to the Company’s stockholders prior

to the Shareholder Vote so they can properly determine whether to vote for or against the

Proposed Transaction.

       5.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, Rule 14a-9, and

Delaware State law. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

Slack’s public common stockholders sufficiently in advance of the upcoming Shareholder Vote




                                                2
               Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 3 of 17




or, in the event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ misconduct.

                                   JURISDICTION AND VENUE

          8.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act and 28 U.S.C. § 1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the Exchange Act and Rule 14a-9.

          9.      This Court also has jurisdiction over the duty of candor claim pursuant to 28 U.S.C.

§ 1367.

          10.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

          11.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s financial and legal advisors are headquartered in

this District, and its stock trades on the New York Stock Exchange (“NYSE”) which is also

headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir.




                                                   3
           Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 4 of 17




2003) (collecting cases).

                                            PARTIES

         12.   Defendant Slack is a Delaware corporation with its principal executive offices

located at 500 Howard Street San Francisco, California 94105. The Company’s common stock

trades on the NYSE under the ticker symbol “WORK”.

         13.   Defendant Steward Butterfield is, and has been at all relevant times, the Chief

Executive Officer and Co-Founder of Slack.

         14.   Defendant Andrew Braccia is, and has been at all relevant times, a director of Slack.

         15.   Defendant Edith Cooper is, and has been at all relevant times, a director of Slack.

         16.   Defendant Sarah Friar is, and has been at all relevant times, a director of Slack.

         17.   Defendant Sheila Jordan is, and has been at all relevant times, a director of Slack.

         18.   Defendant Mike McNamara is, and has been at all relevant times, a director of

Slack.

         19.   Defendant John O’Farrell is, and has been at all relevant times, a director of Slack.

         20.   Defendant Graham Smith is, and has been at all relevant times, a director of Slack.

         21.   Defendant John M. Jureller is, and has been at all relevant times, a director of Slack.

         22.   Defendant Syed T. Kamal is, and has been at all relevant times, a director of Slack.

         23.   The defendants identified in paragraphs 13 through 22 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Slack, the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

         24.   Slack is the leading channel-based messaging platform, used by millions to “align

their teams, unify their systems, and drive their businesses forward.” Slack offers an enterprise-




                                                 4
          Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 5 of 17




grade environment that can scale with the largest companies in the world. It is a new layer of the

business technology stack where people can work together more effectively, connect all their other

software tools and services, and find the information they need to do their best work.

       25.     Salesforce, the global customer relationship management (“CRM”) leader,

empowers companies of every size and industry to digitally transform and create a 360° view of

their customers.

       26.     On December 1, 2020, Slack authorized the announcement of the Proposed

Transaction. The press release stated in relevant part as follows:

                   Salesforce Signs Definitive Agreement to Acquire Slack

       SAN FRANCISCO--(BUSINESS WIRE)-- Salesforce (NYSE: CRM), the global
       leader in CRM, and Slack Technologies, Inc. (NYSE: WORK), the most innovative
       enterprise communications platform, have entered into a definitive agreement
       under which Salesforce will acquire Slack. Under the terms of the agreement, Slack
       shareholders will receive $26.79 in cash and 0.0776 shares of Salesforce common
       stock for each Slack share, representing an enterprise value of approximately $27.7
       billion based on the closing price of Salesforce’s common stock on November 30,
       2020.

       Combining Slack with Salesforce Customer 360 will be transformative for
       customers and the industry. The combination will create the operating system for
       the new way to work, uniquely enabling companies to grow and succeed in the all-
       digital world.

       "Stewart and his team have built one of the most beloved platforms in enterprise
       software history, with an incredible ecosystem around it,” said Marc Benioff, Chair
       and CEO, Salesforce. “This is a match made in heaven. Together, Salesforce and
       Slack will shape the future of enterprise software and transform the way everyone
       works in the all-digital, work-from-anywhere world. I’m thrilled to welcome Slack
       to the Salesforce Ohana once the transaction closes.”

       “Salesforce started the cloud revolution, and two decades later, we are still tapping
       into all the possibilities it offers to transform the way we work. The opportunity we
       see together is massive,” said Stewart Butterfield, Slack CEO and Co-Founder. “As
       software plays a more and more critical role in the performance of every
       organization, we share a vision of reduced complexity, increased power and
       flexibility, and ultimately a greater degree of alignment and organizational agility.




                                                5
   Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 6 of 17




Personally, I believe this is the most strategic combination in the history of
software, and I can’t wait to get going.”

Acquisition to Create the Operating System for the New Way to Work

The events of this year have greatly accelerated the move by companies and
governments to an all-digital world, where work happens wherever people are—
whether they’re in the office, at home or somewhere in between. They need to
deliver connected experiences for their customers across every touchpoint and
enable their employees to work seamlessly wherever they are.

Together, Salesforce and Slack will give companies a single source of truth for their
business and a unified platform for connecting employees, customers and partners
with each other and the apps they use every day, all within their existing workflows.

Slack to Become the New Interface for Salesforce Customer 360

Salesforce is the #1 CRM that enables companies to sell, service, market and
conduct commerce, from anywhere. Slack brings people, data and tools together so
teams can collaborate and get work done, from anywhere. Slack Connect extends
the benefits of Slack to enable communication and collaboration between a
company's employees and all its external partners, from vendors to customers.

Slack will be deeply integrated into every Salesforce Cloud. As the new interface
for Salesforce Customer 360, Slack will transform how people communicate,
collaborate and take action on customer information across Salesforce as well as
information from all of their other business apps and systems to be more productive,
make smarter, faster decisions and create connected customer experiences.

Slack To Expand Enterprise Footprint as Part of the World’s #1 CRM

Slack serves leading organizations in every industry around the world, from the
fastest growing startups to Fortune 500 companies, such as Starbucks, Target and
TD Ameritrade, along with leading academic institutions, non-profits, and
governments in more than 150 countries.

As part of the world’s #1 CRM, Slack will be able to expand its presence in the
enterprise, not just among Salesforce customers, but for any company undergoing
digital transformation. Upon the close of the transaction, Slack will become an
operating unit of Salesforce and will continue to be led by CEO Stewart Butterfield.

Combination to Form the Largest Open Ecosystem of Apps and Workflows for
Business

Connecting people and data across systems, apps and devices is one of the biggest
challenges companies face in today’s all-digital world.



                                         6
          Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 7 of 17




       Slack’s open platform seamlessly integrates with more than 2,400 apps that people
       use to collaborate, communicate and get work done. With the largest enterprise app
       ecosystem, the Salesforce platform is the easiest way to build and deliver apps to
       connect with customers in a whole new way.

       Together, Salesforce and Slack will create the most extensive open ecosystem of
       apps and workflows for business and empower millions of developers to build the
       next generation of apps, with clicks not code.

       Details on the Proposed Transaction

       The board of directors of each of Salesforce and Slack have approved the
       transaction and the Slack board recommends that Slack stockholders approve the
       transaction and adopt the merger agreement. The transaction is anticipated to close
       in the second quarter of Salesforce’s fiscal year 2022, subject to approval by the
       Slack stockholders, the receipt of required regulatory approvals and other
       customary closing conditions.

       Salesforce has also entered into a voting agreement with certain stockholders of
       Slack common stock, under which each such stockholder has agreed to vote all of
       their Slack shares in favor of the transaction at the special meeting of Slack
       stockholders to be held in connection with the transaction, subject to certain terms
       and conditions. The Slack shares subject to the agreement represent approximately
       55% of the current outstanding voting power of the Slack common stock.

       Salesforce expects to fund the cash portion of the transaction consideration with a
       combination of new debt and cash on Salesforce’s balance sheet. Salesforce has
       obtained a commitment from Citigroup Global Markets Inc., Bank of America,
       N.A. and JPMorgan Chase Bank, N.A. for a $10.0 billion senior unsecured 364-
       day bridge loan facility, subject to customary conditions.

       27.     Piggybacking off the uncertainty of Pandemic and the accounting scandal, the

Proposed Transaction may inordinately compensate Salesforce and reward the Individual

Defendants, all at the expense of the Company’s common stockholders. Therefore, it is imperative

that stockholders receive the material information (discussed in detail below) that Defendants have

omitted from the Registration Statement, which is necessary for stockholders to properly exercise

their corporate suffrage rights and in order to cast an informed vote on the Proposed Transaction.




                                                7
          Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 8 of 17




B. The Registration Statement Omits Certain Material Information

       28.     On December 23, 2020, Defendants authorized the filing of a materially incomplete

and misleading Registration Statement with the SEC. The Individual Defendants were obligated

to carefully review the Registration Statement before it was filed with the SEC and disseminated

to the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents or omits material information

concerning the companies’ financial projections, as well as Goldman Sachs’ and Qatalyst’s

financial analyses. This information is necessary for Slack’s stockholders to make an informed

decision on how to vote their shares, in violation of Sections 14(a) and 20(a) of the Exchange Act,

and SEC Rule 14a-9.

       29.     First, the Registration Statement fails to provide Net Income projections for any of

the projection sets, which has courts frequently consider to constitute material information. This

is because Net Income is often considered one the most comparable metrics to those utilizing

Generally Accepted Accounting Principles (“GAAP”). The inclusion of Net Income is therefore

necessary for Slack stockholders to ensure that the Merger Consideration is premised on

projections that were reasonably prepared. The failure to disclose the Net Income also obfuscates

the financial picture of both companies and provides a misleadingly incomplete representation of

the projections tables and valuation analyses summarized in the Registration Statement. As

Regulation S-K of the SEC explains, when disclosing revenue, it should be disclosed together with

net income to prevent a misleading representation of corporate value:

       Although traditionally projections have been given for three financial items
       generally considered to be of primary importance to investors (revenues, net
       income (loss) and earnings (loss) per share), projection information need not
       necessarily be limited to these three items. However, management should take care
       to assure that the choice of items projected is not susceptible of misleading
       inferences through selective projection of only favorable items. Revenues, net



                                                8
            Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 9 of 17




       income (loss) and earnings (loss) per share usually are presented together in order
       to avoid any misleading inferences that may arise when the individual items reflect
       contradictory trends.

17 C.F.R. § 229.10(b)(1). Here, the projections disclosed revenue but omitted net income.

       30.     Second, the Registration Statement misleading states or omits material information

regarding the analyses performed by Goldman Sachs and Qatalyst in rendering their fairness

opinions.

       31.     With respect to Qatalyst’s Illustrative Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash 19

flows; (ii) the underlying inputs used to derive the discount rate of 8.25% to 9.75%; (iii)

theterminal values for Slack; (iv) the basis for applying a range of fully diluted enterprise value to

next-12-month’s estimated UFCF multiples 30.0x to 45.0x; (v) the cash and cash equivalents of

Slack as of October 31, 2020; (vi) the number of fully diluted outstanding shares of Slack common

stock; (vii) the face value of Slack’s outstanding convertible debt as of October 31, 2020; and (viii)

the value of Slack’s non-controlling interest as of October 31, 2020.

       32.     With respect to Goldman Sachs’ Implied Premia and Multiples Analysis, the

Registration Statement fails to disclose: (i) the total number of fully diluted shares of Slack

common stock outstanding; and (ii) Slack’s net debt.

       33.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow

less stock-based compensation; (ii) the underlying inputs used to derive the discount rate of 6.5%

to 9.5%; (iii) the terminal values for Slack; (iv) the basis for applying an illustrative range of

terminal year multiples of 25.0x to 35.0x to an assumed terminal year NTM unlevered free cash

flow and the basis for applying perpetuity growth rates ranging from 2.3% to 6.3% (v) the number




                                                  9
          Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 10 of 17




of fully diluted outstanding shares of Slack common stock; (vi) the net debt of Slack; and (vii) the

net present value of the net operating losses and the basis for using an illustrative discount rate of

8.0%.

        34.    With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis, the Registration Statement fails to disclose: (i) Goldman Sachs’ basis for applying

enterprise value to NTM revenue multiples of 16.0x to 20.0x to NTM revenue estimates for Slack

for each of the fiscal years 2022 to 2024; and (ii) the inputs underlying the discount rate of 8.0%.

        35.    With respect to Goldman Sachs’ Premia Analysis, the Registration Statement fails

to disclose the premia and transactions observed by Goldman Sachs in the analysis.

        36.    With respect to Goldman Sachs’ Selected Companies Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed by

Goldman Sachs in the analysis.

        37.    Fairness opinions are fundamental to the M&A process and is ultimately what

stockholders rely upon in their determination to vote for or against a transaction. Unfortunately,

fairness opinions are also vulnerable to manipulation, which is why it is of the utmost important

that stockholders have analyses available—such as those omitted here—to determine whether

those metrics are reasonable, or whether they were unreasonably selected in order to obtain a

finding of fairness. In valuing transactions such as these, it becomes all the more critical. As one

highly respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws of fairness opinions, in a financial analysis a banker takes management’s

forecasts, and then makes several key choices “each of which can significantly affect the final

valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such

choices include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff




                                                 10
            Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 11 of 17




explains:

          There is substantial leeway to determine each of these, and any change can
          markedly affect the discounted cash flow value. For example, a change in the
          discount rate by one percent on a stream of cash flows in the billions of dollars can
          change the discounted cash flow value by tens if not hundreds of millions of
          dollars….This issue arises not only with a discounted cash flow analysis, but with
          each of the other valuation techniques. This dazzling variability makes it difficult
          to rely, compare, or analyze the valuations underlying a fairness opinion unless full
          disclosure is made of the various inputs in the valuation process, the weight
          assigned for each, and the rationale underlying these choices. The substantial
          discretion and lack of guidelines and standards also makes the process vulnerable
          to manipulation to arrive at the “right” answer for fairness. This raises a further
          dilemma in light of the conflicted nature of the investment banks who often provide
          these opinions.

Id. at 1577-78. Therefore, in order for stockholders to determine how to vote they need access to

the above information, and the omission of these metrics makes each financial analysis identified

inherently misleading.

          38.    In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the Shareholder Vote, Plaintiff will be

unable to make an informed decision concerning whether to vote her shares, and she is thus

threatened with irreparable harm, warranting the injunctive relief sought herein.

                                               COUNT I

           (Against All Defendants for Violation of Section 14(a) of the Exchange Act)

          39.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the




                                                   11
          Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 12 of 17




Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Registration Statement or

consent or authorization in respect of any security (other than an exempted security) registered

pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       41.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Registration Statement communications shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       42.     The omission of information from a Registration Statement will violate Section

14(a) and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted

information.

       43.     Defendants have issued the Registration Statement with the intention of soliciting

the Company’s common stockholders’ support for the Proposed Transaction. Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information regarding the valuation analyses performed by Goldman

Sachs in support of its fairness opinion.

       44.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose




                                                  12
          Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 13 of 17




such information to the Company’s stockholders although they could have done so without

extraordinary effort.

       45.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to

render it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most

if not all of the omitted information identified above in connection with their decision to approve

and recommend the Proposed Transaction; indeed, the Registration Statement states that Goldman

Sachs and Qatalyst reviewed and discussed their financial analyses with the Board, and further

states that the Board considered the financial analyses provided by Goldman Sachs and Qatalyst,

as well as their fairness opinions and the assumptions made and matters considered in connection

therewith. Further, the Individual Defendants were privy to and had knowledge of the projections

for the Company and the details surrounding the process leading up to the signing of the Merger

Agreement. The Individual Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and misleading.

Indeed, the Individual Defendants were required to, separately, review Goldman Sachs’ and

Qatalyst’s analyses in connection with their receipt of the fairness opinions, question Goldman

Sachs and Qatalyst as to their derivation of fairness, and be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       46.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a Registration Statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes




                                                 13
            Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 14 of 17




negligence. The Individual Defendants were negligent in choosing to omit material information

from the Registration Statement or failing to notice the material omissions in the Registration

Statement upon reviewing it, which they were required to do carefully as the Company’s directors.

Indeed, the Individual Defendants were intricately involved in the process leading up to the signing

of the Merger Agreement and preparation and review of the Company’s financial projections.

          47.   Slack is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Registration Statement.

          48.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of their right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy

at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected

from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   The Individual Defendants acted as controlling persons of Slack within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of Slack, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially




                                                 14
          Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 15 of 17




incomplete and misleading.

       51.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       53.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 15
            Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 16 of 17




                                            COUNT III

                    (Against the Individual Defendants for Breach of Their
                            Fiduciary Duty of Candor/Disclosure)

          56.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

          57.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          58.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff a fiduciary duty of candor/disclosure, which required them to

disclose fully and fairly all material information within their control when they sought shareholder

action, and to ensure that the Registration Statement did not omit any material information or

contain any materially misleading statements.

          59.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving and/or causing the materially deficient Registration Statement to

be disseminated to Plaintiff and the Company’s other public stockholders.

          60.   The misrepresentations and omissions in the Registration Statement are material,

and Plaintiff will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the Shareholder Vote. Where a shareholder has been denied

one of the most critical rights he or she possesses—the right to a fully informed vote—the harm

suffered is an individual and irreparable harm.

          61.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.



                                                  16
         Case 1:21-cv-00105-UA Document 1 Filed 01/06/21 Page 17 of 17




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Registration Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

 Dated: January 6, 2021                               MONTEVERDE & ASSOCIATES PC
                                                      /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                 17
